Dismissed and Memorandum Opinion filed June 26, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00144-CR
                                    ____________

                          HENRY ONYINYE IWU, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 1765330


                             MEMORANDUM OPINION

       A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not issued
an opinion, the court grants appellant’s request.
      Accordingly, the appeal is dismissed. We direct the Clerk of the court to issue the
mandate of the court immediately.



                                        PER CURIAM


Panel consists of Chief Justices Hedges and Justices Frost and McCally.
Do not publish — Tex. R. App. P. 47.2(b).




                                            2